Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Leung on 1/19/2022.
Please amend the Claims submitted 1/18/2022 as follows:

1.	(Currently Amended) A system for localizing an electronic device with dynamic buffering, comprising: 
a buffer; 
a processor that is coupled to the buffer and executes computer executable instructions; and 
a non-transitory computer readable medium having stored thereupon the computer executable instructions which, when executed by the processor, causes the processor to perform a set of acts, the set of acts comprising: 
identifying, from the buffer, a first set of features that is extracted from a first image captured by the electronic device; 

determining a first characteristic for the first set of features and a second characteristic for the second set of features; and 
determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features, 2Attorney Docket No. ML-1017US 
wherein the first characteristic for the first set of features comprises a first cross entropy for the first set of features, and the second characteristic for the second set of features comprises a second cross entropy for the second set of features, and 
wherein the triggering condition is satisfied with a difference exceeding a physical separation threshold limit between the first characteristic and the second characteristic.

3.	(Currently Amended) The system of claim 1, wherein the second cross entropy comprises data pertaining to a change in translation distance, a rotation angle, a viewpoint between the first image and the second image, a wireless fingerprint of the electronic device capturing the second image, pose tracking data of the electronic device based at least in part on a tracking map, or visual similarity of the second image to the first image.



a buffer; 
a processor that is coupled to the buffer and executes computer executable instructions; and 3Attorney Docket No. ML-1017US 
a non-transitory computer readable medium having stored thereupon the computer executable instructions which, when executed by the processor, causes the processor to perform a set of acts, the set of acts comprising: 
identifying, from the buffer, a first set of features that is extracted from a first image captured by the electronic device; 
receiving, at the system, a second set of features that is extracted from a second image captured by the electronic device; 
determining a first characteristic for the first set of features and a second characteristic for the second set of features; 
determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; 
dynamically modifying the size of the buffer when the triggering condition is satisfied; and 
determining whether the second set of features is to be discarded based at least in part upon a comparison between the first characteristic and the second characteristic.

6.	(Currently Amended) A system for localizing an electronic device with dynamic buffering, comprising: 
a buffer; 
a processor that is coupled to the buffer and executes computer executable instructions; and 
4Attorney Docket No. ML-1017USa non-transitory computer readable medium having stored thereupon the computer executable instructions which, when executed by the processor, causes the processor to perform a set of acts, the set of acts comprising: 
identifying, from the buffer, a first set of features that is extracted from a first image captured by the electronic device; 
receiving, at the system, a second set of features that is extracted from a second image captured by the electronic device; 
determining a first characteristic for the first set of features and a second characteristic for the second set of features; 
determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; 
identifying a buffered set of features that corresponds to a most recent set of features added the buffer; 
identifying a separate characteristic for the buffered set of features; and 
determining whether the triggering condition is satisfied based at least in part upon a comparison between the second characteristic and the separate characteristic.

7.	(Currently Amended) A system for localizing an electronic device with dynamic buffering, comprising: 
a buffer; 
a processor that is coupled to the buffer and executes computer executable instructions; and 5Attorney Docket No. ML-1017US 
a non-transitory computer readable medium having stored thereupon the computer executable instructions which, when executed by the processor, causes the processor to perform a set of acts, the set of acts comprising: 
identifying, from the buffer, a first set of features that is extracted from a first image captured by the electronic device; 
receiving, at the system, a second set of features that is extracted from a second image captured by the electronic device; 
determining a first characteristic for the first set of features and a second characteristic for the second set of features; 
determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; and
transmitting a total number of sets of features stored in the buffer as a localization request to a localization service module on the system based at least in part upon the size of the buffer.

9.	(Currently Amended) A system for localizing an electronic device with dynamic buffering, comprising: 
a buffer; 
a processor that is coupled to the buffer and executes computer executable instructions; and 6Attorney Docket No. ML-1017US 
a non-transitory computer readable medium having stored thereupon the computer executable instructions which, when executed by the processor, causes the processor to perform a set of acts, the set of acts comprising: 
identifying, from the buffer, a first set of features that is extracted from a first image captured by the electronic device; 
receiving, at the system, a second set of features that is extracted from a second image captured by the electronic device; 
determining a first characteristic for the first set of features and a second characteristic for the second set of features; 
determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; 
determining a first set of deep sparse features from the first image and a second set of deep sparse features from the second image; and 
identifying one or more candidate canonical maps from a repository accessible by the system.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claim 1, the closest prior art as the combination of Meier et al. (U.S. Patent Application Publication 2010/0208057) and Ishihara et al. (U.S. Patent Application Publication 2019/0102956 A1) fails to disclose and/or teach: determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features, 2Attorney Docket No. ML-1017USwherein the first characteristic for the first set of features comprises a first cross entropy for the first set of features, and the second characteristic for the second set of features comprises a second cross entropy for the second set of features, and wherein the triggering condition is satisfied with a difference exceeding a physical separation threshold limit between the first characteristic and the second characteristic.
For claim 5, the closest prior art as the combination of Meier et al. (U.S. Patent Application Publication 2010/0208057) and Ishihara et al. (U.S. Patent Application Publication 2019/0102956 A1) fails to disclose and/or teach: determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; dynamically modifying the size of the buffer when the triggering condition is satisfied; and determining whether the second set of features is to be discarded based at least in part upon a comparison between the first characteristic and the second characteristic.
For claim 6, the closest prior art as the combination of Meier et al. (U.S. Patent Application Publication 2010/0208057) and Ishihara et al. (U.S. Patent Application Publication 2019/0102956 A1) fails to disclose and/or teach: determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; identifying a buffered set of features that corresponds to a most recent set of features added the buffer; identifying a separate characteristic for the buffered set of features; and determining whether the triggering condition is satisfied based at least in part upon a comparison between the second characteristic and the separate characteristic.
For claim 7, the closest prior art as the combination of Meier et al. (U.S. Patent Application Publication 2010/0208057) and Ishihara et al. (U.S. Patent Application Publication 2019/0102956 A1) fails to disclose and/or teach: determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; and transmitting a total number of sets of features stored in the buffer as a localization request to a localization service module on the system based at least in part upon the size of the buffer.
For claim 9, the closest prior art as the combination of Meier et al. (U.S. Patent Application Publication 2010/0208057) and Ishihara et al. (U.S. Patent Application Publication 2019/0102956 A1) fails to disclose and/or teach: determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features; determining a first set of deep sparse features from the first image and a second set of deep sparse features from the second image; and identifying one or more candidate canonical maps from a repository accessible by the system.
For claim 17, the closest prior art as the combination of Meier et al. (U.S. Patent Application Publication 2010/0208057) and Ishihara et al. (U.S. Patent Application Publication 2019/0102956 A1) fails to disclose and/or teach: determining whether a triggering condition for dynamically changing a size of the buffer is satisfied based at least in part upon the first characteristic for the first set of features and the second characteristic for the second set of features, determining a first set of deep sparse features from the first image and a second set of deep sparse features from the second image; identifying one or more candidate canonical maps from a repository accessible by the system; receiving, at the system, a tracking map from the electronic device, the tracking map pertaining to an image frame captured by the electronic device; 9Attorney Docket No. ML-1017US identifying a set of tracking map points and spatial information or pose information attached or appended to at least one tracking map point of the set of tracking map points, wherein the set of tracking map points is determined from the image frame captured by the electronic device, and the at least one tracking map point comprises the spatial information pertaining to a headpose of the electronic device capturing the image frame; and determining whether to process a localization request from the electronic device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613